DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims filed July 11, 2022 is received but is not being entered.  Applicant’s Supplemental Amendment to the Claims filed July 25, 2022 is received and entered.
2.	Claims 1, 4, 10 – 13, 16, and 18 – 20 are amended.  Claims 3 and 15 are cancelled.  Claims 21 – 25 are newly added.  Claims 1 – 2, 4 – 14, and 16 – 25 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments / Amendment
4.	On page 1 of the Response, Applicant indicates that the Amendment filed July 11, 2022 was an internal draft response that was submitted erroneously.  Applicant requests that the Office to not enter the amendment filed July 11, 2022 and instead enter the Supplemental Amendment filed July 25, 2022 in its place.
Applicant’s request is granted.  The Supplemental Amendment filed July 25, 2022 is being considered in this Office Action.
5.	On pages 10 – 14 of the Response, Applicant argues that the prior art fails to teach the newly added subject matter of independent claims 1, 10, 13, and 18.
Applicant’s arguments have been fully considered and are persuasive in view of the newly added subject matter via amendment.  However, upon further consideration, a new ground(s) of rejection is made in view of Selim (U.S. Pub. 2013/0021265).

Claim Objections - 35 USC § 103
6.	Claim 1 is objected to because of the following informalities.  In line 9, the recitation “interface is is at least” should be amended to recite “interface is [is] at least”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1 – 2, 8 – 9, 13 – 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (U.S. Pub. 2010/0302179) in view of Aurongzeb et al. (U.S. Pub. 2017/0115691) in view of Selim (U.S. Pub. 2013/0021265).
Regarding claim 1, Ahn teaches: a method, applied to an electronic device having a foldable touchscreen, wherein the touchscreen comprises a first area and a second area (FIGS. 1, 3B; paragraphs [0075] – [0077]; mobile terminal 100 has a display 151 having a first touch screen 151a [first area] and a second touch screen 151b [second area].  Mobile terminal 100 transitions between a folded state and an open state where the touch screens 151a/151b fold relative to one another), and wherein the method comprises:
displaying a first interface in the first area while the second area is in an off state (FIGS. 5 – 8A; paragraphs [0088], [0098], [0099], [0102], [0115]; when mobile terminal 100 is in a folded / closed configuration, first touch screen 151a is active / on and second touch screen 151b is inactive / off.  In this configuration, first touch screen 151a may display a list of information items in step s610 and particular information associated with a selected information item in step 630.  Everything displayed in first touch screen 151a, such as that illustrated in FIGS. 7, 8A, etc., is part of the “first interface”);
displaying content in the first interface (FIG. 8A; paragraphs [0102], [0115]; the list of information items and the particular information associated with a selected information item are “content” that is displayed on first touch screen 151a); and
turning on the second area and displaying a second interface in the second area (FIGS. 5, 6, 9A, 10A; paragraphs [0135]; when the mobile terminal 100 is manipulated to an open configuration in step s640, second touch screen 151b is activated / turned on.  Once second touch screen 151b is activated, at least some of the content from first touch screen 151a is moved to be displayed on second touch screen 151b).
Ahn fails to explicitly disclose: detecting a first operation in the first interface; and in response to the first operation, turning on the second area.
However, in a related field of endeavor, Aurongzeb discloses a foldable touch display where portions of the touch display may be selectively deactivated or disabled (Abstract).
With regard to claim 1, Aurongzeb teaches: detecting a first operation in the first interface; and in response to the first operation, turning on the second area (FIG. 3; paragraph [0038]; when only touch display element 204-2 is active, a user may touch [first operation] a button or virtual user input element [first interface] displayed thereon to activate display touch element 204-1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ahn and Aurongzeb to yield predictable results.  More specifically, the teachings of a foldable touch display device where only a first touch display is active / on and displaying content in a closed configuration and where the second touch display is active / on and displaying at least some of the content in an open configuration, as taught by Ahn, are known.  Additionally, the teachings of a foldable touch display device having a first configuration where only a first display section is active / on and displaying an object that when selected by a touch input of the user causes a second display section to active / turn on, as taught by Aurongzeb, are known as well.  The combination of the known teachings of Ahn and Aurongzeb would yield the predictable results of a foldable touch display device where only a first touch display is active / on and displaying content in a closed configuration and when the device is in an open configuration and an object displayed on the first touch display is selected by a touch input of the user, the second touch display is activated / turned on and displays at least some of the content in an open configuration.  In other words, it would have been obvious to add the teachings of a user input on a displayed object to activate another display area, as taught by Aurongzeb, as an additional condition required to activate the second touch display of Ahn.  Such a combination merely adds a user input requirement to the device of Ahn prior to activating / turning on the second touch display which would logically have the effect of reducing power consumption and provide a user with an option as to whether or not to turn on the second touch display.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ahn and Aurongzeb to yield the aforementioned predictable results.
Neither Ahn nor Aurongzeb explicitly disclose: wherein content displayed in the second interface is at least partially the same as the content simultaneously displayed in the first interface.
However, in a related field of endeavor, Selim discloses a foldable touch display having two display areas (Abstract; paragraph [0008]).
With regard to claim 1, Selim teaches: wherein content displayed in the second interface is at least partially the same as the content simultaneously displayed in the first interface (FIGS. 2A, 3A; paragraphs [0022], [0023]; in a “paired mode”, the same information is displayed on both first touchscreen display 115 and second touchscreen display 125).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ahn, Aurongzeb, and Selim to yield predictable results.  More specifically, the teachings of a foldable touch display device where only a first touch display is active / on and displaying content in a closed configuration and when the device is in an open configuration and an object displayed on the first touch display is selected by a touch input of the user, the second touch display is activated / turned on, as taught by the combination of Ahn and Aurongzeb, are known.  Additionally, the teachings of a foldable touch display device that operates in a paired mode where the same information is displayed on both a first display and a second display, as taught by Selim, are known as well.  The combination of the known teachings of Ahn, Aurongzeb, and Selim would yield the predictable results of a foldable touch display device where only a first touch display is active / on and displaying content in a closed configuration and when the device is in an open configuration and an object displayed on the first touch display is selected by a touch input of the user, the device transitions to a paired mode where the second touch display is activated / turned on and displays the same content as the first display.  In other words, it would have been obvious to incorporate the default paired mode of Selim as the mode for displaying content when the combined device of Ahn and Aurongzeb receives touch input to active the second display.  Such a combination merely fills in the gap as to an initial / default state when both displays of a folded touch display device are activated in response to user input.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ahn, Aurongzeb, and Selim to yield the aforementioned predictable results.
Regarding claim 13, Ahn teaches: an electronic device (FIG. 1; paragraph [0026]; mobile terminal 100), comprising: a foldable touchscreen (FIGS. 1, 3B; paragraphs [0075] – [0077]; mobile terminal 100 has a display 151 having a first touch screen 151a [first area] and a second touch screen 151b [second area].  Mobile terminal 100 transitions between a folded state and an open state where the touch screens 151a/151b fold relative to one another); a processor (FIG. 1; paragraph [0026]; controller 180); and a memory configured to store computer instructions that, when executed by the processor, cause the electronic device to be enabled to perform operations (FIG. 1; paragraph [0061]; memory 160 stores programs that are executed by controller 180 to perform the disclosed operations).
The remainder of this claim is merely an apparatus recitation of the method steps set rejected above with regard to claim 1.  Accordingly, the remainder of this claim is rejected for at least the reasons set forth above with regard to claim 1.  A duplication of the above rejection is not included in this Office Action for the purpose of brevity.
Regarding claims 2 and 14, Ahn fails to explicitly disclose: wherein after displaying the second interface in the second area, the method further comprises: detecting a second operation in the first interface; and turning off the second area in response to the second operation.
However, Aurongzeb teaches: wherein after displaying the second interface in the second area, the method further comprises: detecting a second operation in the first interface; and turning off the second area in response to the second operation (FIG. 3; paragraph [0038]; when only touch display element 204-2 is active, a user may touch [first operation] a button or virtual user input element [first interface] displayed thereon to selectively activate display touch element 204-1.  In other words, a user input on the “first interface” may turn on or off touch display element 204-1.  When display touch element 204-1 has already been activated / turned on, a second user input on the object displayed on touch display element 204-2 would turn off display touch element 204-1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ahn and Aurongzeb to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claims 8 and 17, Ahn teaches: wherein the electronic device is in a folded state, and the first area and the second area are located on two sides of a bending part of the touchscreen (FIGS. 2A, 2B, 5; paragraph [0077]; when mobile terminal 100 is folded, first touch display 151a and second touch display 151b are located on opposite sides of fastening unit 195 [bending part]).
Regarding claim 9, Ahn teaches: wherein the first area and the second area are folded in opposite directions (FIGS. 2A, 2B, 3A, 3B; as illustrated, when mobile terminal 100 is in a folded configuration, first touch display 151a and second touch display 151b are opposite one another and are therefore folded in opposite directions).

9.	Claims 4 – 5, 10 – 12, 16, 18 – 20, and 24 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Aurongzeb in view of Selim, as similarly applied to claims 1 and 13 above, in further view of Kang et al. (U.S. Pub. 2017/0139496).
Regarding claims 4 and 16, neither Ahn nor Aurongzeb nor Selim explicitly disclose: wherein the first interface comprises a camera interface having a first preview window, wherein the second interface comprises a second preview window, and wherein images simultaneously displayed in the first preview window and the second preview window are at least partially the same.
However, Ahn discloses a camera 121 that captures images or videos (paragraph [0038]).
In a related field of endeavor, Kang discloses a mobile terminal that responds to user touch interactions (Abstract).
With regard to claims 4 and 16, Kang teaches: wherein the first interface comprises a camera interface having a first preview window (FIG. 25; paragraph [0223]; a camera application may be executed during which a preview image is displayed on display 170 in a camera interface).
The combination of Ahn, Aurongzeb, Selim, and Kang teaches: wherein the second interface comprises a second preview window, and wherein images simultaneously displayed in the first preview window and the second preview window are at least partially the same (Kang; FIG. 25; paragraph [0223]; when a camera application is executed, a preview image is displayed on display 170.  Selim; FIGS. 2A, 3A; paragraphs [0022], [0023]; in a “paired mode”, the same information is displayed on both first touchscreen display 115 and second touchscreen display 125.  When these teachings are considered together with those of Ahn, the combination would have a camera application with an interface that includes a preview window that is displayed on both the first display and the second display, similar to what was set forth above with regard to claim 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ahn, Aurongzeb, Selim, and Kang to yield predictable results.  More specifically, the teachings of a foldable touch display device that operates in a paired mode where the second touch display displays the same content as the first display, as taught by the combination of Ahn, Aurongzeb, and Selim are known.  Additionally, the teachings of a touch display device that includes a camera application that displays an interface that includes a preview image, as taught by Kang, are known as well.  The combination of the known teachings of Ahn, Aurongzeb, Selim, and Kang would yield the predictable results of a foldable touch display device that operates in a paired mode where the second touch display displays the same content as the first display, where the content is a camera interface that includes a preview image.  In other words, it would have been obvious to apply the camera interface of Kang to the combination of Ahn, Aurongzeb, and Selim when operating in the “paired mode”.  Such a modification merely requires applying a well-known function to a device that includes the components to be capable of performing that function.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ahn, Aurongzeb, Selim, and Kang to yield the aforementioned predictable results.
Regarding claim 5, neither Ahn nor Aurongzeb nor Selim explicitly disclose: wherein the first interface comprises a user payment interface having a payment code, and wherein the second interface comprises the payment code.
However, Kang teaches: wherein the first interface comprises a user payment interface having a payment code (FIG. 29B; paragraph [0233]; a payment application may be executed during which a bar-code [payment code] may be displayed in a user payment interface).
The combination of Ahn, Aurongzeb, and Kang teaches: wherein the second interface comprises the payment code. (Kang; FIG. 29B; paragraph [0233]; when a payment application is executed, a bar-code [payment code] is displayed on display 170.  Selim; FIGS. 2A, 3A; paragraphs [0022], [0023]; in a “paired mode”, the same information is displayed on both first touchscreen display 115 and second touchscreen display 125.  When these teachings are considered together with those of Ahn, the combination would have a payment application with an interface that includes a bar-code [payment code] that is displayed on both the first display and the second display, similar to what was set forth above with regard to claim 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ahn, Aurongzeb, Selim, and Kang to yield predictable results for at least the reasons set forth above with regard to claims 4 and 16.  Specifically, it would have been obvious to incorporate a known interface of Kang into the device and functionality of the combination of Ahn, Aurongzeb, and Selim.
Regarding claim 10, Ahn teaches: a screen display control method, applied to an electronic device provided with a primary screen and a secondary screen (FIG. 3B; paragraphs [0075] – [0077]; mobile terminal 100 has a display 151 having a first [primary] touch screen 151a and a second [secondary] touch screen 151b), wherein the method comprises:
displaying a first interface on the primary screen, wherein the secondary screen is in an off state (FIGS. 5 – 8A; paragraphs [0088], [0098], [0099], [0102], [0115]; when mobile terminal 100 is in a folded / closed configuration, first touch screen 151a is active / on and second touch screen 151b is inactive / off.  In this configuration, first touch screen 151a may display a list of information items in step s610 and particular information associated with a selected information item in step 630.  Everything displayed in first touch screen 151a, such as that illustrated in FIGS. 7, 8A, etc., is part of the “first interface”); and
turning on the secondary screen and displaying a second interface on the secondary screen (FIGS. 5, 6, 9A, 10A; paragraphs [0135]; when the mobile terminal 100 is manipulated to an open configuration in step s640, second touch screen 151b is activated / turned on.  Once second touch screen 151b is activated, at least some of the content from first touch screen 151a is moved to be displayed on second touch screen 151b).
Ahn fails to explicitly disclose: detecting a first operation in the first interface; and in response to the first operation, turning on the second area.
However, Aurongzeb teaches: detecting a first operation in the first interface; and in response to the first operation, turning on the second area (FIG. 3; paragraph [0038]; when only touch display element 204-2 is active, a user may touch [first operation] a button or virtual user input element [first interface] displayed thereon to activate display touch element 204-1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ahn and Aurongzeb to yield predictable results for at least the reasons set forth above with regard to claim 1.
Neither Ahn nor Aurongzeb explicitly disclose: wherein at least some content displayed in the first interface is at least partially the same as at least some content displayed in the second interface.
However, Selim teaches: wherein at least some content displayed in the first interface is at least partially the same as at least some content displayed in the second interface (FIGS. 2A, 3A; paragraphs [0022], [0023]; in a “paired mode”, the same information is displayed on both first touchscreen display 115 and second touchscreen display 125).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ahn, Aurongzeb, and Selim to yield predictable results for at least the reasons set forth above with regard to claim 1.
Neither Ahn nor Aurongzeb nor Selim explicitly disclose: the first interface is a camera interface that comprises a preview window, wherein the second interface comprises a second preview window, and wherein the content is at least one image.
However, Kang teaches: the first interface is a camera interface that comprises a preview window (FIG. 25; paragraph [0223]; a camera application may be executed during which a preview image is displayed on display 170 in a camera interface).
The combination of Ahn, Aurongzeb, and Kang teaches: wherein the second interface comprises a second preview window, and wherein the content is at least one image (Kang; FIG. 25; paragraph [0223]; when a camera application is executed, a preview image is displayed on display 170.  Selim; FIGS. 2A, 3A; paragraphs [0022], [0023]; in a “paired mode”, the same information is displayed on both first touchscreen display 115 and second touchscreen display 125.  When these teachings are considered together with those of Ahn, the combination would have a camera application with an interface that includes a preview window that is displayed on both the first display and the second display, similar to what was set forth above with regard to claim 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ahn, Aurongzeb, Selim, and Kang to yield predictable results for at least the reasons set forth above with regard to claims 4 and 16.
Regarding claim 18, Ahn teaches: an electronic device (FIG. 1; paragraph [0026]; mobile terminal 100), comprising:
a primary screen and a secondary screen (FIG. 3B; paragraphs [0075] – [0077]; a first [primary] touch screen 151a and a second [secondary] touch screen 151b);
a processor (FIG. 1; paragraph [0026]; controller 180); and
a non-volatile memory configured to store computer instructions that, when executed by the processor, enable the electronic device to perform functions (FIG. 1; paragraph [0061], [0062]; memory 160 may be ROM [non-volatile memory] that stores programs which are executed by controller 180 to perform the disclosed operations).
The remainder of this claim is merely an apparatus recitation of the method steps set rejected above with regard to claim 10.  Accordingly, the remainder of this claim is rejected for at least the reasons set forth above with regard to claim 10.  A duplication of the above rejection is not included in this Office Action for the purpose of brevity.
Regarding claims 11 and 19, Ahn fails to explicitly disclose: wherein after the displaying the second interface on the secondary screen, the method further comprises: detecting a second operation on the first camera interface; and, in response to the second operation, turning off the secondary screen.
However, Aurongzeb teaches: wherein after the displaying a second interface on the secondary screen, the method further comprises: detecting a second operation on the first camera interface; and, in response to the second operation, turning off the secondary screen (FIG. 3; paragraph [0038]; when only touch display element 204-2 is active, a user may touch [first operation] a button or virtual user input element [first interface] displayed thereon to selectively activate display touch element 204-1.  In other words, a user input on the “first interface” may turn on or off touch display element 204-1.  When display touch element 204-1 has already been activated / turned on, a second user input on the object displayed on touch display element 204-2 would turn off display touch element 204-1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ahn and Aurongzeb to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claims 12 and 20, Ahn fails to explicitly disclose: wherein the first operation comprises tapping a preset control on the first camera interface.
However, Aurongzeb teaches: wherein the first operation comprises tapping a preset control on the first camera interface (FIG. 3; paragraph [0038]; as set forth above, the “first operation” is a user touch [tap] on a displayed button or virtual user input element [preset control].  It is well-known and conventional for touch input selections of displayed objects to be performed via a tap touch input).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ahn and Aurongzeb to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claim 24, the combination of Ahn, Aurongzeb, Selim, and Kang teaches: wherein the at least one image displayed in the first preview window and the at least one image displayed in the second preview window are captured by a same camera (Kang; FIG. 25; paragraph [0223]; when a camera application is executed, a preview image is displayed on display 170.  Ahn; paragraph [0038]; only one camera 121 is disclosed which captures images or videos.  Selim; FIGS. 2A, 3A; paragraphs [0022], [0023]; in a “paired mode”, the same information is displayed on both first touchscreen display 115 and second touchscreen display 125.  When these teachings are considered together with those of Ahn, the combination would have a camera application with an interface that includes a preview window that is displayed on both the first display and the second display, similar to what was set forth above with regard to claim 1.  This preview window would display the same preview image as captured by the camera 121 of Ahn).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ahn, Aurongzeb, Selim, and Kang to yield predictable results for at least the reasons set forth above with regard to claims 4 and 16.
Regarding claim 25, neither Ahn nor Aurongzeb nor Selim nor Kang explicitly disclose: wherein before displaying the first camera interface on the primary screen, the method further comprises: displaying, on the primary screen, a desktop comprising an icon of a camera application, detecting a third operation of tapping the icon of the camera application; and starting the camera application in response to the third operation, wherein the first camera interface is a camera interface of the camera application; wherein the secondary screen is in an off state before the electronic device detects the third operation, and wherein the secondary screen remains in the off state after the electronic device starts the camera application and before the first operation is detected
However, it was well-known and conventional before Applicant’s claimed invention for a display device to provide a desktop that includes a camera application, detecting a tapping touch input on an icon corresponding to the camera application, starting the camera application in response to the tapping touch input, and displaying a camera interface in the camera application.
This sequence is nothing more than a basic description of using any camera application in any electronic device.  Every iteration of the Apple iPhone® since 2007 has had this exact setup with regard to a camera application.
Additionally, it would have been obvious to a person of ordinary skill in the art to implement the above well-known and conventional teachings in the combination of Ahn, Aurongzeb, Selim, and Kang prior to the touch input of Aurongzeb being received to activate / turn on the second display.  Such a modification of the above combination set forth in claim 10 requires nothing more than allowing a user to selectively decide when to activate / turn on the second display, as disclosed by Aurongzeb, and then choosing to do so after a camera application has been initiated.

10.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Aurongzeb in view of Selim, as applied to claim 1 above, in further view of Kim et al. (U.S. Pub. 2018/0357223).
Regarding claim 6, neither Ahn nor Aurongzeb nor Selim explicitly disclose: wherein the first interface comprises a translation interface having to-be-translated content, and wherein the second interface comprises a translation result of the to-be-translated content.
However, Kim discloses a display with a first area 1110 that displays original text 1111 and a second area 1120 displays translation 1121 of the original text 1111 (FIG. 11; paragraph [0140]).
The combination of Ahn, Aurongzeb, and Kim teaches: wherein the first interface comprises a translation interface having to-be-translated content, and wherein the second interface comprises a translation result of the to-be-translated content (Kim; FIG. 11; paragraph [0140]; a first area 1110 of a display displays original text 1111 and a second area 1120 displays translation 1121 of the original text 1111.  Selim; FIGS. 2A, 3A; paragraphs [0022], [0023]; in a “paired mode”, the same information is displayed on both first touchscreen display 115 and second touchscreen display 125.  When these teachings are considered together with those of Ahn, the combination would have a translation interface that includes a first area with to-be-translated content and a second area with a translation result.  The entirety of the translation interface would be displayed on both the first display and the second display, similar to what was set forth above with regard to claim 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ahn, Aurongzeb, Selim, and Kim to yield predictable results.  More specifically, the teachings of a foldable touch display device that operates in a paired mode where the second touch display displays the same content as the first display, as taught by the combination of Ahn, Aurongzeb, and Selim are known.  Additionally, the teachings of a touch display device that includes a translation interface that displays to-be-translated content in a first area and a translation result in a second area, as taught by Kim, are known as well.  The combination of the known teachings of Ahn, Aurongzeb, Selim, and Kang would yield the predictable results of a foldable touch display device that operates in a paired mode where the second touch display displays the same content as the first display, where the content is a translation interface that includes to-be translated content and a translation result.  In other words, it would have been obvious to apply the translation interface of Kim to the combination of Ahn, Aurongzeb, and Selim when operating in the “paired mode”.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ahn, Aurongzeb, Selim, and Kim to yield the aforementioned predictable results.
Regarding claim 7, neither Ahn nor Aurongzeb nor Selim teaches: wherein the first interface comprises the translation result, and wherein the method further comprises: detecting a modification operation performed by a user on the translation result in the first interface; and displaying a modified translation result in the second interface in response to the modification operation.
However, Kim teaches: wherein the first interface comprises the translation result, and wherein the method further comprises: detecting a modification operation performed by a user on the translation result in the first interface; and displaying a modified translation result in the second interface in response to the modification operation (paragraphs [0043], [0050], [0140]; the original text 1111 is inputted by a user.  It is suggested that a user would be able to add or modify original text 1111 to change what is to be translated).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ahn, Aurongzeb, Selim, and Kim to yield predictable results for at least the reasons set forth above with regard to claim 1.

11.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Aurongzeb in view of Selim, as applied to claim 1 above, in further view of Chen (U. S. Pub. 2016/0299590).
Regarding claim 21, neither Ahn nor Aurongzeb nor Selim explicitly disclose: wherein detecting the first operation in the first interface comprises detecting a tap and hold operation in the first interface, and wherein the tap and hold operation is detected when a pressing force greater than or equal to a preset value is applied to the first interface.
However, Chen teaches: wherein detecting the first operation in the first interface comprises detecting a tap and hold operation in the first interface, and wherein the tap and hold operation is detected when a pressing force greater than or equal to a preset value is applied to the first interface (paragraphs [0026], [0027]; a user may customize required touch inputs to execute functions of a mobile terminal including unlocking the device.  The touch inputs may be detected by pressure sensors.  Additionally, tap and hold gestures are well-known and conventional in the art.  Accordingly, it would have been obvious to allow a user to require a tap and hold, as detected by pressure sensors, of a portion of a user interface as a customized touch input for an unlocking function of the mobile terminal.  In order to detect a touch input using pressure sensors, at least a minimal threshold pressing force must be applied).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ahn, Aurongzeb, Selim, and Chen to yield predictable results.  More specifically, the teachings of a foldable touch display device that includes a second touch display that is activated / turned on in response to a touch input applied to an object displayed on a first touch display, as taught by the combination of Ahn and Aurongzeb, are known.  Additionally, the teachings of a device that includes customizable touch inputs utilizing pressure sensors to unlock the device, as taught by Chen, are known as well.  Moreover, the teachings of tap and hold gestures are well-known and conventional in the art.  The combination of the known teachings of Ahn, Aurongzeb, Chen, and the well-known teachings in the art would yield the predictable results of a foldable touch display device that includes a second touch display that is activated / turned on in response to a touch input applied to an object displayed on a first touch display, where the touch input is user-customizable and detectable by pressure sensors such that a well-known and conventional tap and hold gesture could be selected as the touch input to activate / turn on the second touch display when applied to the object of the first touch display.  In other words, it would have been obvious to customize the particular touch input gesture, as taught by Chen, to activate another display area, as taught by Aurongzeb.  Such a combination merely allows a user to determine the particular touch input that performs the disclosed function of Aurongzeb of activating / turning on a display area.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ahn, Aurongzeb, Selim, and Chen to yield the aforementioned predictable results.

12.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Aurongzeb in view of Selim in view of Kang, as applied to claim 10 above, in further view of Chen.
Regarding claim 22, neither Ahn nor Aurongzeb nor Selim explicitly disclose: wherein detecting the first operation in the first camera interface comprises detecting a tap and hold operation in the first camera interface, and wherein the tap and hold operation is detected when a pressing force greater than or equal to a preset value is applied to the first camera interface.
However, Chen teaches: wherein detecting the first operation in the first interface comprises detecting a tap and hold operation in the first interface, and wherein the tap and hold operation is detected when a pressing force greater than or equal to a preset value is applied to the first interface (paragraphs [0026], [0027]; a user may customize required touch inputs to execute functions of a mobile terminal including unlocking the device.  The touch inputs may be detected by pressure sensors.  Additionally, tap and hold gestures are well-known and conventional in the art.  Accordingly, it would have been obvious to allow a user to require a tap and hold, as detected by pressure sensors, of a portion of a user interface as a customized touch input for an unlocking function of the mobile terminal.  In order to detect a touch input using pressure sensors, at least a minimal threshold pressing force must be applied).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Ahn, Aurongzeb, Selim, Kang and Chen to yield predictable results for the same reasons set forth above with regard to claim 21.

Allowable Subject Matter
13.	Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626